Filed 12/1/14 P. v. Ponce CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B255346
                                                                         (Super. Ct. Nos. F496648004,
     Plaintiff and Respondent,                                                   F496648009)
                                                                           (San Luis Obispo County)
v.

JOSE DAVID PONCE et al.,

     Defendants and Appellants.


                   Jose David Ponce appeals a judgment of conviction entered after he
expressly waived his constitutional rights and pleaded nolo contendere to possession of
marijuana for sale. (Health & Saf. Code, § 11359.) The trial court sentenced Ponce to a
16-month term to be served in county jail pursuant to Penal Code section 1170,
subdivision (h).1 The court also imposed a $200 restitution fine and awarded Ponce 305
days of presentence custody credit. (§ 1202.4, subd. (b) [restitution fine].)
                   Valentin Orozco-Osuna appeals a judgment of conviction entered after he
expressly waived his constitutional rights and pleaded nolo contendere to possession of
marijuana for sale. (Health & Saf. Code, § 11359.) The trial court sentenced Orozco-
Osuna to a 16-month term to be served in county jail pursuant to section 1170,
subdivision (h). The court also imposed a $300 restitution fine and awarded Orozco-
Osuna 320 days of presentence custody credit. (§ 1202.4, subd. (b) [restitution fine].)

1
    All further statutory references are to the Penal Code unless stated otherwise.
              The defendants' nolo contendere pleas to possession of marijuana for sale
followed the trial court's denial of a motion to suppress evidence. (§ 1538.5, subd. (a).)
The defendants were detained during the early morning of October 16, 2013, by the San
Luis Obispo County Narcotics Task Force which was investigating panga-boat smuggling
operations along the coast. The defendants and their codefendants were passengers in a
four-vehicle convoy that entered a deserted beach and then quickly drove away. One
vehicle contained a large number of passengers. Sheriff's deputies followed the vehicles
and effected a traffic stop when one vehicle's driver exceeded the speed limit and crossed
over the roadway center line. The deputies noticed that the passengers' clothing was wet
and sandy. Another vehicle in the convoy contained a large amount of marijuana.
              We appointed counsel to represent Ponce and Orozco-Osuna in this appeal.
After counsel examined the record, they filed opening briefs raising no issues.
              On September 10, 2014, we advised Ponce by mail that he had 30 days
within which to personally submit any contentions or issues that he wished to raise on
appeal. On September 12, 2014, we advised Orozco-Osuna similarly. We have not
received a response from either defendant.
              We have reviewed the entire record and are satisfied that defendants'
attorneys have fully complied with their responsibilities and that no arguable issue exists.
(People v. Wende (1979) 25 Cal.3d 436, 441.)
              The judgments are affirmed.
              NOT TO BE PUBLISHED.



                                          GILBERT, P.J.
We concur:


              YEGAN, J.



              PERREN, J.


                                             2
                               Rita Federman, Judge

                     Superior Court County of San Luis Obispo

                        ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant Jose David Ponce.
            Lisa M. J. Spillman, under appointment by the Court of Appeal, for
Defendant and Appellant Valentin Orozco-Osuna.
            No appearance for Plaintiff and Respondent.




                                            3